DETAILED ACTION
In Response to Applicant’s Remarks Filed 7/10/20
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/10/20 has been entered.
Claims 1-20 are pending.

Claim Objections
Claims 14-20 are objected to under 37 CFR 1.75(c) as being an improper multiple dependent claim.  See MPEP § 608.01(n).  Claim 14 recites “a method for managing the comfort […] of a motor vehicle seat according to any one of the preceding claims.”  This is language associated with a multiple dependent claim, however, Applicant’s remarks filed 7/27/20 appear to state that it is not a dependent or multiple dependent claim, but an independent claim.  As discussed in the interview with Applicant’s representative, Kate Fox, on 3/4/21, the exact status that Applicant intends this claim to be cannot be determined.  Accordingly, it will be considered an improper multiple dependent claim and claims 14-20 have not been further treated on the merits.  It is noted, however, that during the course of discussion Examiner noted that claim 14 recites a method claim, but does not provide any method steps (i.e. managing, sensing, adjusting etc.) and does not appear to be in appropriate statutory format for a method claim. 

Allowable Subject Matter
Claims 1-13 are allowed.

Response to Arguments
Applicant’s arguments filed 7/10/20 have been fully considered and are persuasive.  Claim 1-13 are allowed for at least the reasons provided therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636